Cellino & Barnes, P.C. v York (2019 NY Slip Op 02238)





Cellino & Barnes, P.C. v York


2019 NY Slip Op 02238


Decided on March 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND TROUTMAN, JJ.


383 CA 17-02195

[*1]CELLINO & BARNES, P.C., PLAINTIFF-RESPONDENT,
vBRIAN CHAPIN YORK, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


BRIAN CHAPIN YORK, DEFENDANT-APPELLANT PRO SE. 
CELLINO & BARNES, P.C., BUFFALO (GREGORY V. PAJAK OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered September 29, 2017. The order, among other things, awarded plaintiff attorneys' fees. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: March 22, 2019
Mark W. Bennett
Clerk of the Court